Name: Commission Regulation (EC) No 1244/2002 of 10 July 2002 concerning Regulation (EC) No 2809/2000 laying down detailed rules for the application, for cereals sector products, of Regulations (EC) No 2290/2000, (EC) No 2433/2000, (EC) No 2434/2000, (EC) No 2435/2000 and (EC) No 2851/2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products originating in the Republic of Bulgaria, the Czech Republic, the Slovak Republic, Romania and the Republic of Poland respectively and repealing Regulation (EC) No 1218/96
 Type: Regulation
 Subject Matter: plant product;  EU finance;  tariff policy;  international trade;  Europe
 Date Published: nan

 Avis juridique important|32002R1244Commission Regulation (EC) No 1244/2002 of 10 July 2002 concerning Regulation (EC) No 2809/2000 laying down detailed rules for the application, for cereals sector products, of Regulations (EC) No 2290/2000, (EC) No 2433/2000, (EC) No 2434/2000, (EC) No 2435/2000 and (EC) No 2851/2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products originating in the Republic of Bulgaria, the Czech Republic, the Slovak Republic, Romania and the Republic of Poland respectively and repealing Regulation (EC) No 1218/96 Official Journal L 181 , 11/07/2002 P. 0011 - 0011Commission Regulation (EC) No 1244/2002of 10 July 2002concerning Regulation (EC) No 2809/2000 laying down detailed rules for the application, for cereals sector products, of Regulations (EC) No 2290/2000, (EC) No 2433/2000, (EC) No 2434/2000, (EC) No 2435/2000 and (EC) No 2851/2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products originating in the Republic of Bulgaria, the Czech Republic, the Slovak Republic, Romania and the Republic of Poland respectively and repealing Regulation (EC) No 1218/96THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2), and in particular Article 9 thereof,Whereas:(1) Commission Regulation (EC) No 2809/2000 of 20 December 2000 established certain concessions in the form of Community tariff quotas for certain agricultural products originating respectively in the Republic of Poland, the Czech Republic, the Slovak Republic, the Republic of Bulgaria and Romania(3), as amended by Regulation (EC) No 2864/2000(4), specifies the quantities of common wheat originating in Romania which enjoy preferential access under the Europe Agreement concluded with that country.(2) The Commission must fix a single coefficient for reducing the quantities in the import licences applied for where these quantities exceed the quantities in the annual quota. Applications for import licences submitted on 8 July 2002 for common wheat from Romania relate to 50000 tonnes and the maximum quantity which may be imported is 27500 tonnes exempt from duty,HAS ADOPTED THIS REGULATION:Article 1Applications for licences for the "Romania" quota provided for in Regulation (EC) No 2809/2000 exempt from import duty for common wheat falling within CN codes 1001 90 91 and 1001 90 99 submitted on 8 July 2002 and forwarded to the Commission, shall be accepted for the tonnages indicated therein multiplied by a coefficient of 0,55.Article 2This Regulation shall enter into force on 11 July 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 10 July 2002.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 326, 22.12.2000, p. 16.(4) OJ L 333, 29.12.2000, p. 3.